Citation Nr: 9904386	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for right ear defective 
hearing, rated zero percent disabling.  



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to July 
1993.  

The case was previously before the Board of Veterans' Appeals 
(Board) in March 1998 and September 1998, at which time it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) for further development.  The case is 
once more properly before the Board for action.  

As noted, the veteran retired from active duty in 1993. His 
initial claim for benefits was received in March 1995, more 
than one year after his separation from service.  In the 
December 1995 rating action which granted service connection 
and a zero percent rating for the right ear hearing loss, the 
effective date for the rating was established as the date the 
claim was received.  In a December 1995 letter accepted as a 
Notice of Disagreement (NOD) for the zero percent rating for 
the unilateral hearing loss which the veteran specified as 
what he was appealing, the veteran otherwise had a question 
about the effective date of the rating.  The record does not 
show that the RO responded to that question, and in light of 
the veteran's specifying that the only issue he was appealing 
was the rating of the hearing loss, the issue of the proper 
effective date for the grant of service connection is not 
properly before the Board for review.  However, the Board 
does note the provisions of 38 C.F.R. § 3.400(b)(2)(i), which 
hold that for direct service connection, the effective date 
will the be the day following separation from active service 
or date entitlement arose if claim is received within one 
year after separation from service; otherwise, it will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later. 

The issue of entitlement to service connection for defective 
hearing in the left ear was also developed by the RO for 
appellate review.  However, at his formal hearing before a 
traveling member of the Board in December 1998, the veteran 
formally withdrew this issue.  Hearing transcript, pages 6-7.  
Accordingly, no action by the Board on a claim for 
entitlement to service connection for left ear hearing loss 
is appropriate  



FINDINGS OF FACT

1.  The veteran retains Level I hearing loss in the service 
connected right ear.  

2.  The veteran's unilateral service connected hearing loss 
results in marked interference with his employment as an 
attorney.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for right 
ear hearing loss are not met.  §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.85, Part 4, Code 6100 (1998)

2.  With the resolution of reasonable doubt in the veteran's 
favor, a 10 percent rating for right ear hearing loss on an 
extraschedular basis is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A review of the veteran's service medical records indicates 
that he served on active duty for more than 20 years in the 
United States Air Force.  In an October 1991 audiometric 
report, the veteran did not report any noise exposure or ear 
infections.  

The veteran was examined for compensation purposes by the VA 
in September 1995.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
30
65

The average threshold from 1000 hertz to 4000 hertz was 28 
decibels.  Speech audiometry revealed speech recognition 
ability of 94 percent in the service connected right ear.  
The examiner concluded that these findings demonstrated mild 
to moderately severe sensorineural loss of hearing 
sensitivity from 3000 to 4000 hertz in the service connected 
right ear.  

The veteran presented testimony at a formal hearing before a 
VA hearing officer in April 1997.  At that time, the veteran 
stated that he had extreme difficulty as a result of his 
hearing loss in his work as an attorney.  In particular, the 
veteran had difficulty with whispered conversations with his 
client.  (Transcript, hereinafter T-1).  He also reports 
difficulty hearing bailiffs calling cases if there is any 
background noise.  (T-2).  He acknowledged that there were 
standards in the rating schedule, but argued that his case 
merited extraschedular consideration.  (T-3).  

The veteran again presented testimony before a traveling 
member of the Board in December 1998.  He again indicated 
that he had difficulty hearing his cases being called by the 
bailiff, and that if he did not respond to the bailiff, he 
risked losing cases by default.  (T-4).  He further testified 
that if a client was on his right side, he would be unable to 
concentrate on the judge or witness because he would have to 
concentrate on hearing his client.  (T-5).  He also testified 
that he had gone to Sears for hearing aids, but was told that 
hearing aids would not do any good because they would just 
amplify background noise.  (T 5-6).  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
and Part 4, Codes 6100 to 6100 (1998).  In reviewing the 
requirements for an increased rating for hearing loss, the 
United States Court of Veterans Appeals held in Lendenmann v. 
Principi, 3 Vet.App. 345, 347 (1992) that "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."
 
A review of the results on audiometric testing in September 
1995 indicates that the veteran retains Level I hearing in 
his service connected right ear.  Under the provisions of 
Diagnostic Code 6100, a noncompensable evaluation is 
warranted.  Under such circumstances, a compensable rating on 
a schedular basis is not appropriate.  

The veteran has further contended that an increased rating is 
appropriate on an extraschedular basis.  The provisions of 
38 C.F.R. § 3.321 (1998) allow for the grant of an 
extraschedular rating when there is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  During the course of developing the claim, the RO 
considered, but rejected, whether an extraschedular rating 
was in order.  

In the veteran's case, the Board notes that the veteran is a 
trial attorney.  Such a profession requires that the veteran 
be able to hear whispered conversations, either from the 
judge or his client, and concentrate on testimony or other 
oral presentations, notwithstanding any background noise.  
The veteran has provided credible testimony at hearing before 
an RO hearing officer and a traveling member of the Board 
with regard to difficulties with such functions.  In 
particular, he noted that he cannot hear bailiffs call his 
case due to background noise, and that he is unable to 
concentrate on testimony if his client is sitting on his 
right side, as he has to concentrate on his client's 
conversation.  These difficulties are consistent with the 
results of the September 1995 audiometric testing, which 
showed a mild to moderately severe sensorineural hearing loss 
in the service connected right ear.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the service connected right 
ear hearing loss results in a marked impairment to the 
veteran's employment as a trial attorney.  Therefore, the 
Board finds that an extraschedular rating of 10 percent, 
consistent with the maximum evaluation for unilateral hearing 
loss, is appropriate.  The Board finds that a rating greater 
than 10 percent is not warranted, even on an extraschedular 
basis.  Under the rating schedule, unilateral hearing loss 
receives a maximum 10 percent evaluation.  A 20 percent 
rating is assigned when bilateral service-connected hearing 
loss is of a much greater degree than that shown by the 
veteran's loss.  38 C.F.R. § 4.85, Diagnostic Code 6102.  The 
veteran's current hearing loss does not approach such 
severity, and despite it, he is still able to maintain 
employment as an attorney.  The 10 percent that is granted on 
an extraschedular basis recognizes the interference with 
employment that the rating schedule does not recognize for 
this veteran's particular type of employment yet is 
consistent with the schedule's recognition of the 
disability's impact generally due to unilateral hearing loss.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of a increased rating in 
excess of that awarded by this decision for the right ear 
hearing loss.  


ORDER

A 10 percent rating for right ear hearing loss is granted on 
an extraschedular basis, subject to the provisions governing 
the payment of monetary benefits.  



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

